United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-160
Issued: July 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 16, 2009 appellant filed a timely appeal from the April 23, 2009 merit
decision of the Office of Workers’ Compensation Programs, which denied her claim for an
employment injury on December 30, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant sustained a right knee injury in the performance of duty on
December 30, 2008.
FACTUAL HISTORY
On December 30, 2008 appellant, then a 55-year-old mail handler, filed a claim for
compensation alleging that she sustained a right knee injury in the performance of duty on that
day: “Cleaning up area before getting off work at 6:30 AM made a turn and twisted my knee
experiencing great pain.”

In a decision dated February 9, 2009, the Office denied appellant’s claim. It found that
the evidence was sufficient to establish that the claimed incident occurred, that she was cleaning
up her assigned area before finishing work and then made a turn. The Office found that there
was no medical evidence providing a diagnosis of the claimed condition that could be connected
to the accepted incident.
Appellant requested reconsideration. She submitted medical evidence predating the
alleged December 30, 2008 injury. Appellant also submitted two reports from Dr. F. Oliver
Hardy, her family physician and general surgeon. On January 8, 2009 Dr. Hardy reported that
appellant was unable to perform her job duties since an on-the-job injury to her right knee on
December 30, 2008. On February 7, 2009 he noted appellant’s complaint of right knee
discomfort, history, findings on physical examination, and diagnoses that included tears of the
anterior and posterior horns of the right medial meniscus.
In a decision dated April 23, 2009, the Office reviewed the merits of appellant’s claim
and denied modification of its February 9, 2009 decision. It found that, while the medical
evidence established that appellant had a preexisting right knee condition, it did not establish
how the incident at work on December 30, 2008 caused or affected her right knee condition.
On appeal, appellant argues that the Office’s decisions are unfair because the information
about her injuries came from the injury compensation specialist at work. She also discounts the
controversion of her claim because the acting supervisor was not a doctor and was not on the
scene. Appellant added that a magnetic resonance imaging scan from December 31, 2008 was
different from a previous scan.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1 An
employee seeking benefits under the Act has the burden of proof to establish the essential
elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. She must also
establish that such event, incident or exposure caused an injury.2
Causal relationship is a medical issue,3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete

1

5 U.S.C. § 8102(a).

2

John J. Carlone, 41 ECAB 354 (1989).

3

Mary J. Briggs, 37 ECAB 578 (1986).

2

factual and medical background of the claimant,4 must be one of reasonable medical certainty,5
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
ANALYSIS
The Office accepted that on December 30, 2008 appellant twisted her right knee while
cleaning up an area before getting off of work. Appellant has established that she experienced a
specific incident at the time, place and in the manner alleged. The question is whether this
incident caused an injury.
The medical evidence predating the December 30, 2008 incident does not address what
happened that day and in not relevant to her claim. Dr. Hardy, appellant’s family physician,
submitted two reports after the December 30, 2008 incident. In a January 8, 2009 report, he
noted only that appellant had an on-the-job injury to her right knee on December 30, 2008.
Dr. Hardy did not address the incident accepted in this case of how the alleged injury occurred.
He provided no history of what appellant did that day. Dr. Hardy did not describe the turn in
question and did not explain with sound medical reasoning how such an incident could cause a
diagnosed medical condition. Medical conclusions based on inaccurate or incomplete histories
are of diminished probative value.7 Medical conclusions unsupported by rationale are also of
little probative value.8 Dr. Hardy’s January 8, 2009 report does not establish the critical element
of causal relationship.
In a February 7, 2009 report, Dr. Hardy again made no reference to December 30, 2008
or to the incident that occurred that day. For this reason, his report does not support appellant’s
claim for compensation. As noted, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by sound medical rationale explaining the nature of the relationship
between the diagnosed condition and the established incident or factor of employment. Because
appellant failed to submit such medical opinion evidence, she has not met her burden to establish
that she sustained a right knee injury in the performance of duty on December 30, 2008.
Appellant argues on appeal that the Office’s decisions are unfair because the information
about her injuries came from the injury compensation specialist at work and because her acting
supervisor was not a doctor or on the scene. The Office did not deny her claim based on the
information from the injury compensation specialist or from her acting supervisor. It denied her
4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

6

See William E. Enright, 31 ECAB 426, 430 (1980).

7

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).
8

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

3

claim because she did not submit a well-reasoned medical report explaining how the incident of
December 30, 2008 caused the claimed medical condition. Appellant notes that a magnetic
resonance imaging scan from December 31, 2008 was different from a previous scan. It is up to
her doctor to explain any change in diagnostic testing and any bearing it might have in
establishing whether the December 30, 2008 incident at work caused a right knee injury.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained a
right knee injury in the performance of duty on December 30, 2008.
ORDER
IT IS HEREBY ORDERED THAT the April 23, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 14, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

